Case 9:19-cv-80864-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

  JENELL GAYLE,

         Plaintiff,                                             CASE NO.:

  vs.

  IMPERIAL CLEANERS AND ALTERATIONS, INC,
  a Florida Profit Corporation,
  d/b/a ONE PRICE DRY CLEANERS

        Defendant.
  ____________________________________/

                                            COMPLAINT

                 COMES NOW the Plaintiff, JENELL GAYLE (hereinafter “MS. GAYLE”), by

  and through her undersigned counsel, sues the Defendant, IMPERIAL CLEANERS AND

  ALTERATIONS, INC (hereinafter “Imperial”), pursuant to the Fair Labor Standards Act

  (hereinafter “FLSA”), 29 U.S.C. §§ 201 et seq., and alleges the following:

                                      JURISDICTION AND VENUE

         1.      This Court is vested with federal question jurisdiction over this action pursuant to

  28 U.S.C. § 1311 and 29 U.S.C. § 216(b).

         2.      Venue lies within the Southern District of Florida, West Palm Beach Division,

  pursuant to 28 U.S.C. § 1391(b), because all actions giving rise to this claim arose in this Judicial

  Circuit.

                                              PARTIES

         3.       At all times material hereto, MS. GAYLE was and is a citizen and resident of Palm

  Beach County, Florida, and was an “employee” of IMPERIAL as defined by the FLSA. .
Case 9:19-cv-80864-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 2 of 5



         4.      IMPERIAL is a Florida Profit Corporation organized and existing under the laws

  of the State of Florida and duly authorized and licensed to do business in Palm Beach County,

  Florida and, at all times material, was an enterprise engaged in commerce within the meaning of

  29 U.S.C. 203(s)(1). IMPERIAL was MS. GAYLE’s “employer” as defined by the FLSA.

         5.      IMPERIAL is the owner and operator of One Price Dry Cleaners, wherein it

  provides dry cleaning services to customers throughout Palm Beach at multiple locations

  throughout the county, with annual gross sales and/or business volume of $500,000 or more.

         6.      Venue is proper in the Southern District of Florida because it is the district in which

  a substantial part of the events giving rise to the claims occurred. In addition, it is a district in

  which IMPERIAL resides within the meaning of 28 U.S.C. 1391(c).

         7.      All conditions precedent to the bringing of the claims asserted herein have occurred.

                                    GENERAL ALLEGATIONS

         8.      MS. GAYLE was employed as a laundry assistant by IMPERIAL from June 18,

  2018, through on or about May 17, 2019 such that MS. GAYLE was economically dependent upon

  IMPERIAL for her livelihood.

         9.      At all times material, the employer, IMPERIAL acted in the interests of employer,

  specifically, IMPERIAL within the meaning of 29 U.S.C. 203(d). Therefore, IMPERIAL is liable

  as an employer.

         10.     IMPERIAL classified MS. GAYLE as an employee while she worked with the

  company.

         11.     MS. GAYLE’s rate of pay was preset by IMPERIAL at an hourly rate of $10.00

  per hour.
Case 9:19-cv-80864-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 3 of 5



          12.       During the course of her employment, MS. GAYLE was consistently required to,

  and did, work in excess of forty (40) hours per week. She was not paid time and one half for those

  hours worked in excess of forty (40) hours per week as required by 29 U.S.C. 207.

          13.       Specifically, from June 18, 2018 to May 17, 2019, MS. GAYLE worked at

  minimum two hundred and thirty (230) overtime hours for which she was paid straight pay at

  $10.00 an hour instead of overtime pay at $15.00 an hour. See attached Exhibit A.

          14.       The total amount due and owing to MS. GAYLE is $1,150.00, which is subject to

  change as MS. GAYLE engages in the discovery process, plus liquidated damages. See attached

  Exhibit A.

          15.       Additionally, at all times, MS. GAYLE was paid via check for a portion of her

  hours and via cash for the remainder of her hours. Resultingly, upon information and belief,

  IMPERIAL was not properly reporting MS. GAYLES compensation and hours worked for tax

  purposes.

          16.       As a direct and proximate result of the conduct described above, MS. GAYLE has

  been damaged.

          17.       IMPERIAL has knowingly and willfully refused to pay MS. GAYLE her legally-

  entitled wages.

          18.       Ms. Gayle has been required to retain the undersigned counsel to represent her in

  this action and is obligated to pay a reasonable fee for serviced rendered.

                                      COUNT I
                                    VIOLATION
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                        FOR OVERTIME DUE UNDER THE FLSA

          19.       Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-18

  above as if set forth herein in full.
Case 9:19-cv-80864-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 4 of 5



         20.     At all relevant times, IMPERIAL employed MS. GAYLE within the meaning of

  the FLSA.

         21.     During MS. GAYLE’s employment with IMPERIAL, and at all times relevant to

  this action, MS. GAYLE regularly worked overtime hours but was not paid time and one-half

  compensation for same.

         22.     MS. GAYLE is entitled to be paid time and one-half her regular rate of pay for each

  hour worked in excess of forty (40) per work week.

         23.     IMPERIAL’s failure to pay MS. GAYLE overtime compensation at a rate not less

  than one and one-half times the rate at which she was employed for work performed beyond the

  forty (40) hour workweek, is a violation of the FLSA, in particular 29 U.S.C. §§ 206 and 207.

         24.     IMPERIAL’s actions as alleged in this complaint have been willful and intentional.

  IMPERIAL has not made a good faith effort to comply with the FLSA with respect to the

  compensation of MS. GAYLE.

         25.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

  within the meaning of 29 U.S.C. § 255(a).

         26.     Due to IMPERIAL’s FLSA violations, MS. GAYLE alleges she has suffered

  damages and is entitled to recover from IMPERIAL the unpaid overtime compensation, and an

  additional amount equal as liquidated damages, prejudgment interest, reasonable attorneys’ fees,

  and costs and disbursements of this action, pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff demands judgment against IMPERIAL

  plus costs, reasonable attorney’s fees, and such other remedy as the court deems just and

  appropriate.
Case 9:19-cv-80864-DMM Document 1 Entered on FLSD Docket 06/27/2019 Page 5 of 5



                                   JURY TRIAL DEMAND

        Plaintiff, JENELL GAYLE, demands a trial by jury on all issues so triable.

  Dated June 27, 2019


                                     Respectfully submitted,

                                     The Law Office of Gregory S. Sconzo, P.A.
                                     5080 PGA Boulevard, Suite 213
                                     Palm Beach Gardens, FL 33408
                                     Telephone: (561) 729-0940
                                     Facsimile: (561) 491-9459

                                     By: /s/ Gregory S. Sconzo
                                     GREGORY S. SCONZO, ESQUIRE
                                     Florida Bar No.: 0105553
                                     Primary Email: greg@sconzolawoffice.com
                                     Secondary Email: elizabeth@sconzolawoffice.com
